Citation Nr: 1122448	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a liver disability, to include calcified granulomas. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bladder/urinary disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

The claims on appeal were previously characterized by the RO as applications to reopen service connection for "liver scars" and "bladder problems."  Based on the Veteran's testimony in April 2011 as well as the evidence submitted in support of the claims, the Board finds that the claims are more properly styled as applications to reopen service connection for a liver disability, to include calcified granulomas, and a bladder/urinary disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed).  The original September 2006 rating decision denying the claims addressed these diagnoses, and new and material evidence is therefore still needed to reopen the claims before reaching the merits of the claims for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a differently diagnosed disease or injury); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claim based on a new diagnosis is a new claim).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The application to reopen service connection for a bladder/urinary disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a liver disability was denied in a September 2006 unappealed rating decision.  

2.  The evidence received since the September 2006 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen service connection for a liver disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a liver disability, to include calcified granulomas, was initially denied in an unappealed September 2006 rating decision.  The RO found that the evidence of record did not establish a nexus between the Veteran's diagnosed liver granulomas and any incident of active duty service, including his six month hospitalization for complications associated with an appendectomy.  The Veteran did not appeal the September 2006 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When a claim has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to consider whether it was proper for a application to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Thus, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a liver disability before reaching the merits of the claim.

The evidence added to the record since the September 2006 denial of the claim includes the Veteran's statements and testimony addressing the etiology of his liver granulomas.  He testified in April 2011 that his liver disability was a result of active service and several surgeries performed to treat an infection that occurred after a July 1954 appendectomy.  In a November 2007 statement, the Veteran also contended that his liver disability was secondary to a service-connected ventral hernia.  The credibility of the Veteran's reports is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, these arguments are cumulative and redundant of evidence already of record at the time of the September 2006 rating decision.  For example, in the initial June 2006 claim for service connection, the Veteran argued service connection was warranted for liver scars on a secondary basis and he similarly contended that his liver condition was a result of in-service treatment for complications following an appendectomy.  Thus, the Veteran's recent statements and testimony cannot serve as a basis for reopening the claim for service connection. 

The record also contains some medical evidence that was not before adjudicators at the time of the September 2006 rating decision.  In March 2010, the Veteran was provided a VA examination to determine the nature and etiology of the claimed liver disability.  The examiner diagnosed chronic hepatic granulomas of the liver and found that it was less likely as not that this disability was related to the Veteran's appendectomy and extended hospitalization during service.  The examiner noted that there was no evidence of hepatic involvement during the Veteran's septic period in service, and the Veteran's granulomas were instead related to a previous period of histoplasmosis.  While this evidence is new, as it was not of record in September 2006, it does not raise a reasonable possibility of substantiating the claim, as it weighs against the Veteran's claim for service connection.  

Also associated with the claims file since September 2006, is an October 2008 statement from the Veteran's private physician.  This statement provides a link between the Veteran's current digestive problems and abdominal adhesions and active duty service.  Unfortunately, the statement does not include a discussion of the Veteran's liver disability and therefore does not relate to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran's liver granulomas were incurred due to active duty service.  Similarly, records of treatment from the Columbia VA Medical Center (VAMC) recently associated with the record show only ongoing treatment and complaints related to the Veteran's claimed disability.  They do not include any new evidence of a possible nexus between the Veteran's granulomas and active duty service or a service-connected disability.  Accordingly, the October 2008 statement from the private physician and recent VAMC treatment records do not constitute new and material evidence sufficient to reopen the claim. 

As the record does not contain new and material evidence, reopening of the claim for service connection for a liver disability, to include calcified granulomas, is not warranted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claim for service connection on a direct and secondary basis was furnished to the Veteran in October 2007 and December 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2007 and December 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In applications to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The October 2007 VCAA letter included notice of the criteria necessary for reopening a previously denied claim.  In addition, the Veteran was informed of the reason for the prior denial of service connection for a liver disability in the RO's September 2006 rating decision.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's application to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in March 2010 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having not been submitted, reopening of the claim for entitlement to service connection for a liver disability, to include calcified granulomas, is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the application to reopen service connection for bladder/urinary problems.  While undergoing treatment at the Columbia VAMC, the Veteran stated that he had sought treatment with a private urologist for complaints of chronic suprapubic pain and urinary symptoms.  In July 2008, the Veteran identified this private doctor as Dr. Stresser.  The record does not contains records from this physician and VA has a duty to obtain relevant records of treatment reported by private physicians, even in cases involving applications to reopen.  See Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. § 3.159(c).  


Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran a medical release form and request that he execute it to authorize VA to obtain medical treatment records from his private urologist, Dr. Sesser.

2.  If a valid medical release is provided, obtain records of treatment from Dr. Sesser.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Readjudicate the claim on appeal.  If the RO/AMC determines that the Veteran has submitted new and material evidence, it should consider whether any additional development is warranted, such as providing the Veteran with a VA examination.

4.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


